Opinion of the Court by
Judge Hurt
Affirming.
This cause is an action between the same parties, as is the action of L. Simons v. J. J. Douglas, Extr., and which was decided at the same time. The only difference •between this action and that is, that in this, the appellee, Louisville Trust Company, as executor of the will of J. J. Douglas, deceased, sued the appellant, L. Simons, to recover the amount of a negotiable promissory note, which the decedent had jointly, with the appellant, executed and delivered, but, as his surety, only and which upon its becoming due, he was compelled to pay, while in the other action the suit was upon notes which appellant had executed to the decedent.
The defense offered to the recovery, in this action was the same, as in the other, and for the reasons assigned in the opinion in the other, the judgment appealed from herein is, also, affirmed.